FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANA CECILIA DIAZ-MARTINEZ,                       No. 09-71536

              Petitioner,                        Agency No. A099-535-940

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2010 **
                              San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

      Ana Cecilia Diaz-Martinez, a native and citizen of El Salvador, petitions pro

se for review of the decision of the Board of Immigration Appeals which dismissed

her appeal from the immigration judge’s denial of her application for asylum and

relief under the Convention Against Torture.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Diaz-Martinez’s claim that she is eligible for asylum based on her

membership in a particular social group, namely, victims of gang violence by

gangs that the government cannot control. See Santos-Lemus v. Mukasey, 542 F.3d

738, 745-46 (9th Cir. 2008) (rejecting as a social group “young men in El Salvador

resisting gang violence.”) In addition, substantial evidence supports the agency’s

denial of CAT relief because Diaz-Martinez failed to establish that it is more likely

than not that she will be tortured at the acquiescence of the government if she

returns to El Salvador. See id. at 748.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71536